DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
With regards to claim 10, the “keying surface” fails to provide the proper antecedent basis for the claimed subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoyama et al. [PG. Pub. No.: US 20150362394 A1].
With regards to claim 1, Shimoyama discloses a pressure sensor device (ABSTRACT) comprising: a device package configured to define a cavity having an opening for fluid communication with an internal volume thereof (10, pressure sensor, having 17, air cavity, having 24, gap for communicating, Figs. 1 & 2, ¶0081-0084), the cavity (17) comprising a side wall (Fig. 2 illustrates sidewalls); an elongate pressure sensor element having a proximal end and a distal end (22, cantilever as the pressure sensing element having a proximal end (fixed end) and a distal end (free end), Fig. 2, ¶0082); wherein the side wall is configured to hold fixedly the proximal end of the pressure sensor element therein so that the pressure sensor element is cantilever-suspended from the side wall within the cavity (¶0082).
With regards to claim 2, Shimoyama discloses the side wall substantially surrounds the proximal end of the pressure sensor element (23, frame surrounds the cantilever end thereof 10, pressure sensor, Fig. 2, ¶0082).
With regards to claim 3, Shimoyama discloses the pressure sensor element is surrounded by a fluid (Fig. 2).
With regards to claim 4, Shimoyama discloses the fluid is a liquid or a gelatinous material (28, liquid, Fig. 2).
With regards to claim 5, Shimoyama discloses the pressure sensor element comprises a closed cavity therein (17, hermetically-closed state of air cavity, ¶0085).
With regards to claim 6, Shimoyama discloses the pressure sensor element comprises: a substrate layer (18, substrate, Fig. 2, 0083); and a membrane layer (34, resistive layer, Fig. 2, ¶0092) disposed adjacent the substrate layer (Fig. 2), 
With regards to claim 7, Shimoyama discloses the substrate layer comprises a recessed portion formed therein, the recessed portion defining an open sensor element cavity portion (17, air cavity, Fig. 2, ¶0085).
With regards to claim 8, Shimoyama discloses the membrane layer is arranged to close the open sensor element cavity portion (24, gap, ¶0085).
With regards to claim 9, Shimoyama discloses the device package comprises a mating surface for fixing to a counterpart mating surface when in use, wherein the mating surface defines the opening of the cavity of the device package and is a keying surface (30, insulating layer and 20 electrode layer to include 23, Frame and 16, container, where 30 and 20 are attached / mating, Fig. 2, ¶0091-0093).
With regards to claim 10, Shimoyama discloses the keying surface is a roughened surface (The optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
With regards to claim 11, Shimoyama discloses the pressure sensor element is a Micro Electromechanical Systems element (MEMS technology, ¶0102).
With regards to claim 12, Shimoyama discloses the pressure sensor element is formed from two wafers (It is well known and understood that in creating a piezoresistive system for pressure system/sensors/detectors the structure have many different approaches as well as processes to form the layers to create, ¶0092).
With regards to claim 13, Shimoyama discloses the membrane is configured to separate, when in use, an internal volume of the closed cavity from a medium under test (¶0094).
With regards to claim 14, Shimoyama discloses an internal pressure of the closed cavity defines a reference pressure (¶0094).
With regards to claim 15, Shimoyama discloses an absolute pressure sensor device comprising the pressure sensor (¶0013).
With regards to claim 16, Shimoyama discloses an automotive vehicle comprising the pressure sensor device (¶0080).
With regards to the Method claim 17, the method disclose is met by the operation thereof Shimoyama as disclosed in claim 1 above.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852